Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION

                                          No. 04-22-00592-CV

                                        IN RE Jonathan RIVAS

                                          Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: November 2, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 15, 2022, relator filed a petition for writ of mandamus. After considering

the petition and this record, this court concludes relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                     PER CURIAM




1
  This proceeding arises out of Cause No. 2021CVA000440D1, styled Roel Sauceda v. Jonathan Rivas, pending in
the 49th Judicial District Court, Webb County, Texas, the Honorable Joe Lopez presiding.